DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment and Status of Claims
Applicant’ amendment filed 04/28/21 has been acknowledged.
Applicant amended Abstract and Specification to overcome their objections presented by the Non-Final Rejection mailed 02/05/21.
Applicant amended Claims 1, 2, 6, 8, and 9, at least to overcome rejections of the claims under 35 U.S.C. 112b presented by the Non-Final Rejection, and cancelled Claims 7 and 10, leaving for examination device Claims 1-6 and 8-9.
Method Claims 11-19 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.

Election/Restrictions
Device Claim 1 is allowable. The restriction requirement between device and method claims, as set forth in the Office action mailed on 12/11/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement could be withdrawn as an independent method claim that requires all the limitations of an allowable claim. However, an independent method Claim 11 does not include allowable limitations of the device claims. 


EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Method Clams 11-19 are cancelled.

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such claimed limitation as: “a portion of the silicide layer is interposed between the metallic layer and the inner electrode”, in combination with other limitations of the claim.
Re Claims 2-6 and 8-9: Claims 2-6 and 8-9 are allowed due to dependency on Claim 1.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/07/21